Norton, J.
I am inclined to hold the demurrer well taken in this cause. The plaintiff cannot join in action a claim for professional service and a right to have a note canceled. The better way was to sue for the whole amount and then the defendant in his answer could have set up the $500 note and thus bring it before the Court. The causes of action differ too widely to be thus united.
The averment of the assignment is entirely too loose also; the plaintiff says that in the settlement of the partnership affairs it came into his hands, but fails to set out the facts of the assignment. This cannot be permitted. The demurrer is sustained with leave to amend.